Citation Nr: 0606820	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-31 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from April 1970 to January 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant essentially contends that the veteran is 
permanently and totally disabled due to post-traumatic stress 
disorder (PTSD).  He presents a letter from the Disabled 
American Veterans which purports to show that the veteran has 
been rated permanently and totally disabled.  The Board notes 
that it appears that VA has not rated the veteran permanently 
and totally disabled, although his PTSD has been assigned a 
100 percent schedular rating.  At the time of the current 
decision which denied the appellant's claim, the veteran had 
an examination scheduled which the claims file indicated was 
for the veteran's PTSD.  It appears that the examination may 
have been accomplished within the past year or so, however, 
the veteran's claims folder was not forwarded to the Board 
along with the appellant's folder.  In any event, the outcome 
of this examination and any further adjudication with respect 
to the permanency, etc., of the veteran's PTSD, is relevant 
for the appellant's claim per #2 of the criteria for Chapter 
35 eligibility as set forth below.  

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain a copy of the veteran's recent 
VA examination report, possibly dated 
February 2005, and determine if the 
veteran has been assigned a permanent and 
total rating based on his PTSD.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to the issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

